United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-3185
                       ___________________________

                              Robert William Avery

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

    Deputy Josh Hill, Jail Captain; Major Randall Denzer; Sheriff Tim Helder

                      lllllllllllllllllllllDefendants - Appellees

                   John and Jane Doe, Classification Deputies

                             lllllllllllllllllllllDefendant

     Loyd Muggy, Substituted for John Doe Classification Deputy on 7/16/18

                       lllllllllllllllllllllDefendant - Appellee
                                       ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                            Submitted: July 28, 2020
                              Filed: July 30, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                            ____________
PER CURIAM.

       Robert Avery appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. See Whitson v. Stone Cty. Jail,
602 F.3d 920, 923 (8th Cir. 2010) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Timothy L. Brooks, United States District Judge for the Western
District of Arkansas.

                                         -2-